 Case 1:19-cv-01410-MN Document 88 Filed 06/15/21 Page 1 of 2 PageID #: 2269




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



VB Assets, LLC,
                                                    Case No. 1:19-cv-01410-MN
                      Plaintiff,
              v.

Amazon.com, Inc.; Amazon.com LLC; Amazon
Web Services, Inc.; A2Z Development Center,
Inc. d/b/a Lab126; Rawles LLC; AMZN Mobile
LLC; AMZN Mobile 2 LLC; Amazon.com
Services, Inc. f/k/a Amazon Fulfillment Services,
Inc.; and Amazon Digital Services LLC,


                      Defendants.


                                    NOTICE OF SERVICE

       The undersigned hereby certifies that on the 15th day of June, 2021, NOTICE OF

SUBPOENA TO 24[7].ai, Inc. was served upon the below-named counsel of record at the

address and in the manner indicated:


Ian R. Liston, Esquire                                          VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
222 Delaware Avenue, Suite 800
Wilmington, DE 19801

Edward G. Poplawski, Esquire                                    VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071-2027

James C. Yoon, Esquire                                          VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI, P.C.
650 Page Mill Road
Palo Alto, CA 94304
 Case 1:19-cv-01410-MN Document 88 Filed 06/15/21 Page 2 of 2 PageID #: 2270




                                       ASHBY & GEDDES

                                       /s/ Andrew C. Mayo
                                       ______________________________
                                       Steven J. Balick (#2114)
                                       Andrew C. Mayo (#5207)
                                       500 Delaware Avenue, 8th Floor
                                       P.O. Box 1150
                                       Wilmington, DE 19899
                                       (302) 654-1888
                                       sbalick@ashbygeddes.com
                                       amayo@ashbygeddes.com

Of Counsel:                            Attorneys for Defendants

J. David Hadden, CSB No. 176148
Email: dhadden@fenwick.com
Saina S. Shamilov, CSB No. 215636
Email: sshamilov@fenwick.com
Ravi R. Ranganath, CSB No. 272981
rranganath@fenwick.com
Vigen Salmastlian, CSB No. 276846
Email: vsalmastlian@fenwick.com
Sapna Mehta, CSB No. 288238
Email: smehta@fenwick.com
FENWICK & WEST LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Telephone: 650.988.8500
Facsimile: 650.938.520

Dated: June 15, 2021
